Remark
	This Office action has been issued in response to amendments filed on 04/15/2021.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lawrence J Bassuk .
The application has been amended claims as follows:
68. (Currently Amended) The integrated circuit of claim 67 including power circuits off of the integrated circuit coupled to the power regulator terminals [;] .
Allowable Subject Matter
	Claims 1,10 and 23-74 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Maeda (US Pub No. 20010048376) directed  smoke detection system 20 include at least one threshold sensor 22, at least one persistent sensor 24 and an SOC 26. Each threshold sensor 22 can be configured to determine if an emergency event is occurring within a space in which the detection system 20 is positioned. Similarly, each persistent sensor 24 can be configured to gather information regarding the space that could benefit rescue workers. 
The prior art of record is different than the claimed invention because in the claimed invention the smoke detection device include a microcontroller unit (MCU) communication circuit, the MCU communication circuit being coupled to a data terminal, the register bit flags being coupled to control or modify operation of the power regulator circuits and the analog sensor amplifier circuits, and the register bit flags being coupled to the MCU communication circuit. . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 10 and 67.  Accordingly claims 1,10 and 23-74 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687